Citation Nr: 1423759	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318.  

3.  Whether the RO's December 23, 1999, and August 3, 2000, rating decisions that granted service connection for left and right knee disabilities and assigned disability evaluations effective December 10, 1996 and May 17, 2000, respectively, should be reversed or revised on the basis of clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant and G. V.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in April 2008, served on active duty from September 1957 to August 1962.  His separation paper (DD 214) shows that he also had almost 31/2 years of other service which has not been verified.  His awards and decorations included the Parachutist Badge.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.  

In May 2013, during the course of the appeal, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development is warranted with respect to the issues of whether new and material evidence has been received to reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318 and whether the RO's December 23, 1999, and August 3, 2000, rating decisions that granted service connection for left and right knee disabilities and assigned disability evaluations effective December 10, 1996 and May 17, 2000, respectively, should be reversed or revised on the basis of clear and unmistakable error (CUE).  Accordingly, those issues are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  In August 2008, the RO denied the appellant's claim of entitlement to service connection for DIC due to the cause of the Veteran's death.  

2.  Evidence associated with the record since the RO's August 2008 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for DIC based on the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The RO's August 2008 rating decision, which denied the appellant's claim of entitlement to DIC due to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has not been received to reopen the appellant's claim of entitlement to DIC based on service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issue of entitlement to DIC due to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, the Board finds that the VA has met that duty.

A review of the record discloses that this is not the appellant's first claim entitlement to DIC due to service connection for the cause of the Veteran's death.  That claim was initially denied by the RO in August 2008.  In November 2008, the appellant perfected an appeal with respect to that decision.  However, in May 2010, the appellant withdrew her appeal, prior to a decision being promulgated by the Board.  Therefore, the August 2008 decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  

In July 2010, the appellant filed an application to reopen her claim of entitlement to DIC due to service connection for the cause of the Veteran's death.  That application was a duplicate of a statement she had filed in April 2008.  In part, she contended that the Veteran's death had been the result of his exposure to Agent Orange while he was stationed at Fort Drum, New York.  

Following the receipt of the appellant's application, the RO notified her of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her and notice of the evidence the RO would attempt to obtain.  The RO informed the appellant of the conditions for which a Veteran was service-connected at the time of his death; explained the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and explained the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In addition, the RO informed the appellant of the bases for the prior denial and advised her of the evidence necessary to substantiate the element or elements required to establish entitlement to DIC that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO also informed her of the evidence necessary to support the underlying service connection claim.  Finally, the RO set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the appellant, the RO fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  The RO obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment at or through St. Luke's Hospital from June 1984 to October 1984; records reflecting his treatment by or through J. S. B., M.D., from May 1988 through September 2001; the transcript of the Veteran's November 1997 hearing held at the RO before a VA hearing officer; the transcript of the Veteran's August 1999 hearing held before a Veterans Law Judge from the Board; reports of examinations performed by the VA in July 2000 and May 2002; records reflecting the Veteran's treatment at or through the Jordan Hospital from December 2004 through February 2008; records reflecting the Veteran's treatment by or through J. D. F., M.D., dated from November 2005 through October 2006; records reflecting the Veteran's treatment by or through C. E. C., M.D., from December 2006 through January 2008; records reflecting the Veteran's treatment by or through R. I. F., M.D., from December 2006 through April 2008; records reflecting the Veteran's treatment by or through T. O. M., M.D. from July 2007 to January 2008; a copy of the Veteran's death certificate; and a transcript of the appellant's May 2013 hearing before the undersigned Veterans Law Judge.  

The May 2013 hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the appellant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge received testimony from the appellant and from the representative who had helped the Veteran with his original claim in the 1990's.  The Veterans Law Judge also elicited testimony on the Veteran's employment history and the circumstances concerning the Veteran's claimed exposure to Agent Orange.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2013).  Therefore, there was no prejudice to the Appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen the appellant's claim of entitlement to DIC due to service connection for the cause of the Veteran's death.

Analysis

DIC may be awarded to a Veteran's surviving spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2013); 38 C.F.R. § 3.312 (2013).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2013); 38 C.F.R. § 3.312 (2013).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as malignant tumors, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. § 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

In addition to the foregoing, the VA law and regulations provide service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In August 2008, when the RO denied the appellant's claim of service connection for DIC, the evidence on file consisted of that noted above, with the exception of the transcript of the appellant's May 2013 hearing before the undersigned Veterans Law Judge.  

The Veteran's death certificate shows that he died in April 2008 as a result of respiratory failure of minutes duration due to metastatic adenocarcinoma of the prostate of months duration.  
At the time of the Veteran's death, a combined 60 percent schedular rating was in effect for a bilateral total knee replacement.  Each knee was evaluated as 30 percent disabling.  In addition, the Veteran had a total rating due to individual unemployability caused by his service-connected disabilities (TDIU).  38 C.F.R. § 4.16(a) (2008).

The Veteran's service treatment records, the report of his September 1957 entrance examination, and the report of his June 2002 service separation examination are negative for any complaints or clinical findings of a chronic, identifiable respiratory disorder or a chronic identifiable genitourinary disorder of any kind.  The evidence from Jordan Hospital shows that the fatal carcinoma of the prostate was first manifested in the early 2000's and was confirmed by needle biopsies in January 2004.  However, that was many years after his separation from the service; and there was no competent evidence of record linking that disability directly to any disease or injury incurred in or aggravated by service.  Thus, service connection was not warranted on a direct basis or on the basis that it was incurred during the year after his separation from service.

In April 2008, the primary thrust of the appellant's contentions was that the Veteran's fatal prostate cancer was the result of his exposure to Agent Orange in service and that service connection could may, therefore, be established on that basis.

In April 2008, service connection could be presumed for disabilities which the Secretary of the VA determined to be the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  Then, as now, those disabilities included prostate cancer provided that it was manifested to a degree of at least 10 percent at any time following the Veteran's separation from the service.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2013);38 C.F.R. § 3.307(a)(6), 3.309(e) (2013).  

Veterans who served in the Republic of Vietnam were presumed to have been exposed to Agent Orange  38 C.F.R. § 3.307(a)(6)(iii) (2013).  In this case, however, the Veteran had no Vietnam service.  

Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive health effects.  However, unlike Vietnam veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is, they did not have the benefit of a presumption of exposure as did Vietnam veterans.   

The appellant, who had married the Veteran in 1973, contended that the Veteran had been exposed to Agent Orange in service, during his assignment to Fort Drum, New York.  However, she did not provide any corroborating evidence to substantiate that claim.  Accordingly, the weight of the evidence was against Agent Orange as a causal agent in the development of the Veteran's fatal prostate cancer.

Because there was no competent evidence of a chronic, identifiable respiratory disorder or of a chronic, identifiable genitourinary disorder in service or during the first year after the Veteran's separation from service, and because there was no competent evidence of a nexus between the Veteran's prostate cancer and any event in service, including his claimed exposure to Agent Orange, the Veteran did not meet the criteria for service connection.  Therefore, service connection for the fatal respiratory failure and/or prostate cancer was not warranted.  Accordingly, the RO denied the appellant's claim of entitlement to DIC due to service connection for the cause of the Veteran death.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO in a final decision may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the appellant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the appellant in the development of her claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's April 2008 decision consists of the transcript of the appellant's May 2013 hearing before the undersigned Veterans Law Judge.  Such evidence is new in the sense that it has not previously been before the VA.  However, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  There is no new evidence of a chronic, identifiable respiratory disorder in the service or of a nexus between the fatal respiratory failure and the Veteran's service.  

The appellant's contentions that the Veteran was exposed to Agent Orange during an assignment to Fort Drum, New York were considered and rejected in the RO's April 2008 decision.  She has offered no additional evidence to substantiate her contentions, nor has she offered any additional evidence suggesting that the Veteran's fatal respiratory failure or prostate cancer was first manifested in the service or during the first year after the Veteran's separation from the service.  

In light of the foregoing, the additional evidence with respect to the appellant's claim is either cumulative or redundant of the evidence of record in August 2008.  Even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for respiratory failure or prostate cancer.  Because it is not new and material, it does not meet the criteria to reopen the claim.  Accordingly, the prior denial of entitlement to DIC due to service connection for the cause of the Veteran's death is confirmed and continued.  To that extent, the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claims Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

New and material evidence not having been presented, the application to reopen a claim of entitlement to DIC based on service connection for the cause of the Veteran's death is denied.

REMAND

Although DIC is not warranted due to service connection for the cause of the Veteran's death, that does not end the inquiry.  DIC may still be awarded if, at the time of the Veteran's death, he was receiving, or was entitled to receive, compensation for a service-connected disability that was rated totally disabling.  In such cases, the total rating must have been in effect for at least 10 years preceding the Veteran's death; or the disability must have been rated totally disabling by VA continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or the Veteran must have been a former prisoner of war and met certain other criteria.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2013).  

At the time of his death, the Veteran was in receipt of a TDIU.  However, that rating did not become effective until January 1, 2002, more than 5 years after the Veteran's discharge from the service and less than 10 years prior to his death.  

During her May 2013 hearing, the appellant raised contentions to the effect that the effective date of the Veteran's TDIU had been the product of CUE and should have reverted to December 1996, when the Veteran filed his original claim of entitlement to service connection for a knee disorder.  However, the Veteran's service connection claim was denied by the RO in June 1997, and that rating decision appealed to the Board which in turn remanded the case to back to the RO for additional development.  Pursuant to the Board's remand, service connection for right and left knee disabilities was granted in rating decisions dated December 23, 1999, and August 3, 2000.  

The appellant essentially contends that had the RO decided the case correctly when granting service connection and assigning disability ratings such that a TDIU would have been in effect earlier.  She further contends that the effective date of the TDIU would have preceded the Veteran's death by more than 10 years and that she would have been entitled to DIC under 38 U.S.C.A. § 1318.  

The law provides that the decision of a duly constituted rating agency or other agency of original jurisdiction on which an action was predicated will be final and binding upon all field offices of VA as to conclusions based on evidence on file at the time and will not be subject to revision on the same factual basis except by duly constituted appellate authorities, for new and material evidence, or for CUE.  38 C.F.R. §§ 3.104(a), 3.105(a) (2013).

CUE is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Consequently, allegations of CUE must be brought with specificity.  See, e.g., Phillips v. Brown, 10 Vet. App. 25 (1997).  

There is a three-prong test to determine whether CUE is present in a prior determination:

(1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be undebatable, that is the type which, had it not been made, would have manifestly changed the outcome of the decision; and;


(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Because of the nature of the challenge to the rating decision, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger. See Fugo at 44.  Therefore, an appellant who seeks to obtain benefits based on CUE has a much heavier burden than that placed upon an appellant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  .

If the evidence establishes CUE, the prior decision must be reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a), and the decision constituting the reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A(b), 7111(b).  

The appellant's CUE claim is inextricably intertwined with the issue of whether new and material evidence has been received to reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318.  As such, it must be resolved prior to the DIC claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the AOJ must take the following actions:

1.  The AOJ must ask the appellant to state, SPECIFICALLY, her allegations of CUE with respect to the AOJ's December 23, 1999 and August 3, 2000, rating decisions that granted service connection for left and right knee disabilities and assigned disability evaluations effective December 10, 1996 and May 17, 2000, respectively.  

2.  When the actions requested part 1 have been completed, the RO must undertake any other indicated development.  Then, it must adjudicate the issue of whether the RO's June 30, 1997 rating decision, which denied the Veteran's claim of service connection for a knee disorder, should be reversed or revised on the basis of CUE.  The RO must then readjudicate the issue of entitlement to DIC under 38 U.S.C.A. § 1318.

If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


